DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Claims 1, 3-8, 10-15 and 17-20, filed 23 December 2020, are pending in the application.

Withdrawal of Allowable Subject Matter
The indicated allowability of claims 1, 3-8, 10-15 and 17-20 is withdrawn in view of the newly discovered reference(s) to US 2018/0219562 A1 (“LEE”).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0219562 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, LEE discloses a method, comprising: 
identifying an access command for a memory device (e.g., an access command for a memory associated with the information in Fig. 8D, with reference to paragraph [0092] “for a DDR5 NVDIMM-P … write or read transaction”); 
generating a code word for the access command (e.g., a code word associated with 870 in Fig. 8D), the code word comprising a plurality of fields (e.g., the fields in Fig. 8D, associated with op, RID, Msg, Meta and CRC in Fig. 8D); 
grouping bits of the code word into a plurality of groups such that each of the plurality of groups comprises a determined quantity of the bits (e.g., the horizontal groups in Fig. 8D and the determined quantity of bits associated with each horizontal group), 
wherein bits of at least one field of the plurality of fields are included in at least two of the plurality of groups (e.g., the CRC bits in Fig. 8D are included in at least two of the horizontal groups), and 
wherein each group of bits corresponds to a respective format of a plurality of formats (e.g., associated with each of the horizontal groups of bits in Fig. 8D), the plurality of formats comprising a first format corresponding to a first arrangement of fields (e.g., associated with the first horizontal group from the top in Fig. 8D) and a second format corresponding to a second arrangement of fields (e.g., associated with the second horizontal group from the top in Fig. 8D), and 
wherein the first arrangement of fields (associated with the first horizontal group from the top in Fig. 8D) comprises a first subset of bits of a first field (e.g., CRC0 and CRC8 in Fig. 8D) and at least a subset of bits of a second field (e.g., including op1 in Fig. 8D) and the second arrangement of fields (associated with the second horizontal group from the top in Fig. 8D) comprises a second subset of bits of the first field (e.g., CRC1 and CRC9 in Fig. 8D) and at least a subset of bits of a third field (e.g., including Meta1 and Meta9 in Fig. 8D); and 
transferring, to the memory device based at least in part on the access command (e.g., paragraph [0092] “carry RID and other extra informational bits protected by a 16 bit cyclic redundancy check code method for a DDR5 NVDIMM-P … write or read transaction”), the plurality of groups (the horizontal groups in Fig. 8D) over a plurality of channels in a plurality of bursts (e.g., with reference to paragraph [0092] “Two DDR5 channels of 32 Bytes of write or read transaction data bursts”) according to the plurality of formats (associated with the horizontal groups in Fig. 8D).

Regarding independent claim 8, LEE discloses an apparatus, comprising: 
a processor (e.g., for processing the information in Fig. 8D); 
a memory (e.g., associated with the information in Fig. 8D, with reference to paragraph [0092] “for a DDR5 NVDIMM-P”) coupled with the processor and comprising instructions (e.g., for processing the information in Fig. 8D) which, when executed by the processor, cause the apparatus to [perform the method of claim 1] (see the rejection of claim 1 above).

Regarding independent claim 15, LEE discloses a method, comprising: 
receiving, from a memory device (e.g., associated with the information in Fig. 8D, with reference to paragraph [0092] “for a DDR5 NVDIMM-P … write or read transaction), a plurality of groups of bits (e.g., the horizontal groups of bits in Fig. 8D) over a plurality of channels in a plurality of bursts (e.g., with reference to paragraph [0092] “Two DDR5 channels of 32 Bytes of write or read transaction data bursts”), 
wherein each of the plurality of groups comprise a quantity of bits (e.g., associated with each horizontal group in Fig. 8D), and 
wherein each group of bits corresponds to a respective format of a plurality of formats (e.g., associated with each of the horizontal groups of bits in Fig. 8D), the plurality of formats comprising a first format corresponding to a first arrangement of fields (e.g., associated with the first horizontal group from the top in Fig. 8D) and a second format corresponding to a second arrangement of fields (e.g., associated with the second horizontal group from the top in Fig. 8D), and 
wherein the first arrangement of fields (associated with the first horizontal group from the top in Fig. 8D) comprises a first subset of bits of a first field (e.g., CRC0 and CRC8 in Fig. 8D) and at least a subset of bits of a second field (e.g., including op1 in Fig. 8D) and the second arrangement of fields (associated with the second horizontal group from the top in Fig. 8D) comprises a second subset of bits of the first field (e.g., CRC1 and CRC9 in Fig. 8D) and at least a subset of bits of a third field (e.g., including Meta1 and Meta9 in Fig. 8D); 
parsing bits from the plurality of groups into a plurality of fields (e.g., the fields in Fig. 8D, associated with op, RID, Msg, Meta and CRC in Fig. 8D), wherein bits of at least one field of the plurality of fields are included in at least two of the plurality of groups (e.g., the CRC bits in Fig. 8D are included in at least two horizontal groups); and 
determining, based at least in part on parsing the bits from the plurality of groups, a code word comprising the plurality of fields (e.g., a code word associated with 870 in Fig. 8D), the code word associated with an access command for the memory device (e.g., an access command for a memory associated with the information in Fig. 8D, with reference to paragraph [0092] “for a DDR5 NVDIMM-P … write or read transaction”).

Regarding claims 4, 11 and 18, LEE discloses the methods of claims 1 and 15 and the apparatus of claim 8, wherein at least two of the plurality of groups have a same format of the plurality of formats (e.g., the bottom two horizontal groups in Fig. 8D have a same format). 

Regarding claims 5, 12 and 19, LEE discloses the methods of claims 1 and 15 and the apparatus of claim 8, wherein the plurality of fields comprise a plurality of control fields (e.g., the op field and the CRC field in Fig. 8D) and one or more data fields (e.g., the Meta field and/or the Msg field in Fig. 8D). 

Regarding claims 6 and 20, LEE discloses the methods of claims 5 and 19, wherein transferring/ receiving the plurality of groups comprises transferring/ receiving the plurality of control fields (e.g., the op field and the CRC field in Fig. 8D) in a first burst of the plurality of bursts (e.g., associated with the first top horizontal group in Fig. 8D). 

Regarding claims 7 and 14, LEE discloses the method of claim 1 and the apparatus of claim 8, wherein the determined quantity of the bits corresponds to eight bits (e.g., the eight bits for each horizontal group in Fig. 8D).

Regarding claim 13, LEE discloses the apparatus of claim 8, wherein instructions for transferring the plurality of groups comprises instructions which, when executed by the processor, cause the apparatus to transfer the plurality of control fields (e.g., the op field and the CRC field in Fig. 8D) in a first burst of the plurality of bursts (e.g., associated with the first top horizontal group in Fig. 8D). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0219562 A1 (“LEE”) in view of US 2007/0050688 A1 (“THAYER”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 3, 10 and 17, LEE discloses the methods of claims 1 and 15 and the apparatus of claim 8, wherein the first format (e.g., associated with the top horizontal group in Fig. 8D) of the plurality of formats comprises one or more control fields (e.g., the op field and/or the CRC field in Fig. 8D), but not one or more spare fields. 
THAYER teaches including one or more spare fields associated with error correction, in order to provide a checksum capability for identifying a faulty component(s) and thus improving reliability (e.g., the middle portion of paragraph [0014]).
Therefore, in view of THAYER, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include one or more spare fields with the one or more control fields of LEE associated with error correction (as taught in THAYER), in order to provide a checksum for identifying a faulty component(s) and thus improving reliability (e.g., the middle portion of paragraph [0014] of THAYER).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824